Case 1:18-cv-00606-MAC Document 4 Filed 11/29/18 Page 1 of 5 PageID #: 38

                                                                                FILED
                                                                                DISTRICT CLERK OF
                                                                               JEFFERSON CO TEXAS
                                                                               10/25/2018 2:28 PM
                                                                               JA IE S ITH
                                                 No,                           DISTRICT CLERK
                                                                               D-202817
MILLIE STOKER                                             §    IN THE DISTRICT COURT OF
   Plaintiff,                                             §
                                                          §
VS.                                                       §       JEFFERSON COUNTY, TEXAS
                                                          §
HOBBY LOBBY STORES, INC,                                  §
   Defendant,                                             §        JUDICIAL DI TRICT

        PLAINTIFF>S ORIGINAL PETITION. REQUESTS FOR DISCLOSURE.
                                           A D RULE 193,7 NOTICE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW MILLIE STOKER hereinafte styled Plaintiff, complaining of. HOBBY

LOBBY STORES, INC,,, he einafter st led Defe dant, a d for cause of action against said

Defendant would espectfully show the Court as follo s:

                                                         I,


       Plaintiff designates that discove y in this cause of action shall be governed by Rule 190,3

discove y cont ol plan (level 2) of the Texas Rules of Civil Procedure,

                                                        II,

       Pu suant to Rule 47, Plaintiff MILLIE STOKER, seeks monetary elief in an amount ove

$200,000 but not more than $1,000,000,

                                                        III,

       Plaintiff resides in Beaumont, Jeffe son County, Texas, Pu suant to CPRC § 30,014(2), the

last three numbers of Plaintiff s social security numbe are 539.

                                                        IV,

       Defendant, HOBBY LOBBY STORES, INC.,, is a co po ation, company, partne ship,


                   I CERTIFY THIS IS A TRUE COPY
                   Witness my Hand and 8oal of Office
                                                         1
                         November21, 2018
                    JAMIE SMITH, DISTRICT CLERK
                     JEFFERSON COUNTY .TE AS

                                  s page)of6
Case 1:18-cv-00606-MAC Document 4 Filed 11/29/18 Page 2 of 5 PageID #: 39




proprietorship o some such business entity, That said Defendant oes business in the state of Texas

T ex s and f om time to time within the jurisdiction of this Hono able Court; that said Defendant may

may be se ved with p ocess by serving its agent fo se vice, Co poration Service Com any, 211 E,

E, 7(l Street, Suite 620, Austin, Texas 78701,

SERVICE IS REQUESTED AT THIS TIME.

        Plaintiff invoices Rule 28 of the Te as Rules of Civil P ocedu e, as app opriate,

                                                 V,


        On o aboxrt January 3, 2017, in Beaumont, Jefferson County, Texas, Plaintiff, MILLIE

STOKE was a customer at Defendant, HOBBY LOBBY STORES, INC,, locate at 3990 Dowlen

Road, and was injured as she as alking toward the back of the store and slippe nd fell in a

large glittery puddle near the custom framing department, The wate appeared to be co ing f om a

pipe unde or nea the si k. At the time of the incident, t ere e e no signs to wa n of the

unreasonably dange ous condition which c used Plaintiffs fall, The incide t resulted in the

catastrophic i ju ies and damages complained of herei ,

                                                 VI,

        On the occasion in questio t e Defe dant was guilty of various acts, wrongs a d omissio s,

omissions. Each a d all co stituted negligence and such negligence was a pro im te cause of t e

t e inj ries and damages of •which Plai tiff complains,

        In t e lte native, Plaintiff would s ow that the Defendant o ed a duty to the general public,

public, includin Plaintiff MILLIE STOKER, to use ordinary care, including the duty to protect and

a d safeg a d Plaintiff from un easonably dange ous conditions o the emises o to war of t eir

their existence,

                                                 2
Case 1:18-cv-00606-MAC Document 4 Filed 11/29/18 Page 3 of 5 PageID #: 40




        Plaintiff was an i vitee at the time of t e injury, therefore the Defendant owed he a duty to

 exercise o dina y ca e to keep the emises in a reasonably s fe condition, ins ect the emises to

 discover latent defects, and to make safe any defects or give an adequate warning of any dangers!

Defendant s conduct and that of thei agents, se vants and employees, acting within the scope of thei

 employment, constituted b each of the duty of ordina y care owed by Defe dant to Plaintiff,

Defendant brew or should have kno n the co ditions in its etail store crea ed an u reasonable isk

of ha m to invitees, in that the Defe dant kne o should have kno n of the danger of custome s

falling due to the dangerous condition desc ibe above, Defenda t k ew this co dition caused an

unreasonable risk of ha m to pe sons such as the Plaintiff who would be frequenting thei etail

establishment. Defe da t failed to exe cise o dinary ca e to reduce o eliminate this risk, o wa n

invitees, such as Plaintiff, egardi g the dangerous condition, Each of these acts a d omissions,

whethe taken si gula ly o i any combinatio , was a proximate cause of Plaintiffs i ju ies and

damages as desc ibed below,

                                                  VII,

        As a direct and p oximate result of the negligence a d c relessness of the Defendant,

Plain iff, MILLIE STOKER has suffe ed with severe pain i her neck, b ck, right shoulder, right

a m, ight hip, ight knee, and right ankle, with disc bulgi g, disc prot usio , a d disc her i tion,

tom labrum of the right shoulde , muscle spas s and soreness to the body in ge e al, That because

of uch injuries she has suffe ed the following;

        1, Reasonable and necessa y medical expenses - past

        2, Reasonable and ecessary medical expenses - future

        3, Loss of earnings a d earning c pacit - p st

                                                   3
Case 1:18-cv-00606-MAC Document 4 Filed 11/29/18 Page 4 of 5 PageID #: 41




        4, Loss of earnings and ea ning capacity - future

        5, Physical impai ment - ast

        6, Physical im ai ment - future

        7, Physical pain - past

        8, Physical ain - future

        9, Mental anguish - past

        10, ental anguish - future

        11, Disfigurement - past

        12, Disfigu ement - futu e

       In this connection, Plaintiff would show the Court that the damages soug t a e within the

jurisdictional limits of this Hono able Cou t, fo which she sues the Defendant herein,

                                                         Vffl,

        Unde Texas Rule of Civil Procedure 194, Plaintiff equests that each Defendant disclose,

within 50 days of se vice of this equest, the information o material desc ibed in Rule 194,2 (a)

through (1),

                                                         D.


       Pu suant to ule 193,7 of the Texas Rules of Civil P ocedure, Plaintiff hereby gives actual

notice to Defendant that any and all documents p oduced by Defendant may be sed against

Defendant at any p et ial roceeding and/or at the t i l of this atte without the necessity of

authenticating the documents,




                   I CERTIFY THIS IS A TRUE COPY
                   Witness my Hand end Seal of Offloe     4
                         November 21, 2018
                    JAMIE SMITH, DISTRICT CLERK
                     JEFFERSON COUNTY .TEXAS

                                           Page 4 of 6
Case 1:18-cv-00606-MAC Document 4 Filed 11/29/18 Page 5 of 5 PageID #: 42




                                                        X,


        Plaintiff, MILLIE STOKER says that if in the event she had pre-existing conditio s in er

body p io to this incide t that such conditions we e painless a d symptom-f ee, but because of the

i juries she suffered in this collision such conditions we e lighted up, aggravated and precipitated.




        WHEREFORE, premises considered, Plaintiff rays that the Defendant be cited to a ear and

and answer herein; that upon a trial of this cause that Plaintiff has and recovers of and from the

Defendant s judgment for the damages as ma be deemed just and fan by the Cou t; that she has

such judgment, together with all legal inte est, incl ding p e-judgment interest, costs of suit an fo

for other relief to which Pl intiff ay be justly entitled,

                                                             Respectfully submitted,




                                                             BY: MJONATHAN C JUHAN
                                                                    JONATHAN C, JUHAN
                                                                    SBN: 11047225
                                                                    io atlianiuhan@sboglobal.net
                                                                    J, J, BRAGG
                                                                    SBN; 00790356
                                                                   iibragglaw@att.net
                                                                   Attorneys for Plaintiff
                                                                   985 1-10 North, Ste, 100
                                                                   Be umont, TX 77706
                                                                   409/832-8877 - Telephone
                                                                   409/924-8880 - Facsimile




                    I CERTIFY THIS IS TRUE COPY
                    Witness my Han and Seal of Office   5
                          November 21,2018
                     JAMIE SMITH, DISTRICT CLERK
                       EFFE SON COUNTY TEXAS

                           jP i* SUi pago5of6
